Title: General Orders, 15 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 15th 1775
Parole, Virginia.Counter Sign, Maryland


The Commanding Officers of each Regiment to report the Names of such Men in their respective Corps as are most expert in the management of whale boats.
When any Commission’d, or non Commission’d Officer is sent upon any Detachment or Duty of Honor, or Fatigue, or to see the execution of any particular work: He is, so soon as the service is perform’d to make a Report thereof to his commanding officer.
It being found advantageous to the public service, to remove

sundry horn’d Cattle and Sheep, from the Ground upon which they were grazing near Chelsea, (to prevent their falling into the Enemy’s hands) it is earnestly recommended to the several Commissaries, to purchase such of them, as are fit for slaughter, of the Owners, in Order that they may suffer the least loss possible, from the unavoidable necessity of removing them from the rapacious claws of our enemies.
Col. Gridley, Chief Engineer, is desired to report what Chevaux-de-Frise are made, and what forwardness those are in, that are now making—It is necessary those upon hand be compleated without delay.
Notwithstanding the Orders already given, the General hears with astonishment, that not only Soldiers, but Officers unauthorized, are continually conversing with the Officers and Sentrys of the Enemy[.] any Officer, Non Commissioned Officer or Soldier, or any Person whatsoever, who is detected holding any Conversation, or carrying on any Correspondence with any of the Officers or Sentrys of the advanc’d posts of the enemy, will be immediately brought before a General Court Martial, and punished with the utmost severity. The General is alone to judge of the propriety of any intercourse with the enemy and no one else is to presume to interfere.
The Chief Engineer, Col. Gridley, to order an Engineer, and a Field Officer of Artillery, to go round the Lines and Redoubts, to examine if the Guns are placed properly in the Embrassures; and if the Embrassures are properly made, and properly sloped towards the country. The Engineer and Artillery Officer, to report to the Commander in Chief, as soon as they have obeyed this order.
